Cobb v Collins (2014 NY Slip Op 08744)





Cobb v Collins


2014 NY Slip Op 08744


Decided on December 11, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 11, 2014

Sweeny, J.P., Renwick, DeGrasse, Clark, Kapnick, JJ.


13771 306864/10

[*1] Craig Cobb, Plaintiff-Respondent,
vMark Collins, Defendant-Appellant.


Mark Collins, appellant pro se.
Craig Cobb, respondent pros se.

Judgment, Supreme Court, New York County (Martin Schoenfeld, J.), entered June 5, 2012, after an inquest, awarding plaintiff damages in the amount of $75,000, plus interest, costs and disbursements, unanimously reversed, on the law, without costs, the judgment vacated, and the matter remanded to Supreme Court for a decision setting forth the facts it deemed essential in determining its award of damages.
At the inquest on damages, while the court stated that it found plaintiff credible, it failed to state the facts it deemed essential in determining its award of damages (CPLR 4213[b]; General Instrument Corp. v Consolidated Edison Co. of N.Y., 99 AD2d 460, 461 [1st Dept 1984]). Accordingly, "intelligent
appellate review is impossible" (For the People Theatres of N.Y. Inc. v City of New York, 84 AD3d 48, 60 [1st Dept 2011] [internal quotation marks omitted]), and we remand the matter to Supreme Court as indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 11, 2014
CLERK